Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 23 October 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best Friend
St Petersburg October 23 1814

No 39 arrived in due time and I have for some time been perpetually satisfied with the Post Office I hope however that we shall not long stand in need of their civilities as I am rather impatient to have you home the rappid approach of winter encreases my impatience and as the event of this negociation appears to be still unfavorable I cannot help feeling fretful and half angry at the delay which really appears so unnecessary and only adding to expences which by all account the Government is very unable to defray.
It is said that the Emperor will be back the 15 of the Month I do not believe it but we are told that the affairs of the Congress are all settled and that there is to detain him.
By the accounts published here the last Battle at Niagara must have been gloriously fought and has at least acquired us the reputation of bravery, which in our former affairs appear’d to be a scarce commodity. this is perhaps the true begining of our war; God send that this spirit may spread itself power one end of the Continent to the other, and that we may make all Nations feel our strength, and acknowledge our power. Our Situation is perilous in the extreme, but it is extreme distress alone which can ever discover to us the extent of our resources. our internal factions have hitherto in a great measure blighted the efforts of our Government, and if by strong measures it can by any means crush them, we must still remain a great an independant Nation. but alas mon Ami I almost tremble for the great proofs which it almost hourly displays of its ineficiency, and can have but faint hope of success as long as a mean party spirit pervades all their undertakings. at this time we need the untied abilities of all parties, and it is a poor and contemptible policy to thrust out men to prevent getting in.
You will smile at my Politics but when I write you my thoughts run so rappidly, that I find my paper full before I am aware of it, and generally on subjects very foreign to my intentions, when I first sat down to write. at any rate my sentiments are harmless, and if what would contribute to the prosperity of my Country is by me not well understood, it is at least well wished—I know not where or how I acquired much high notions of what mankind ought to be, even Cicero was not equal and sullied his great character by some acts of what I term great weakness. and I find one great advantage in the little I read it teaches me to lower the almost preposterous ideas I had formed of greatness. I thank you much for your compliment but if you with all the merit you are universally acknowledged to possess can in the art of writing cannot escape censure I can never flatter myself I could pen a thought worth reading as to characters you have long encouraged me to believe they are my port and upon this point you know I pique myself upon my discernment—
Adieu my most dearly beloved friend support as well as you can the mortifications which surround you and hasten home to your very affectionate Wife

Louisa C Adams